United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1481
                                    ___________

Douglas W. Haskins,                      *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Russell Rogerson,                        * Southern District of Iowa.
                                         *
             Appellee.                   *   [UNPUBLISHED]
                                    ___________

                          Submitted: October 1, 2001
                              Filed: October 2, 2001
                                   ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Douglas W. Haskins shot his wife and was sentenced to three consecutive
terms of imprisonment after an Iowa jury found him guilty of multiple offenses. He
argued on direct appeal, as he does in this 28 U.S.C. § 2254 proceeding, that his trial
counsel was ineffective for failing to assert a double jeopardy challenge to the
imposition of consecutive prison terms. See State v. Haskins, 573 N.W.2d 39, 42-44
(Iowa Ct. App. 1997) (en banc). Like the district court, we find the decision of the
Iowa Court of Appeals was neither contrary to, nor an unreasonable application of,
clearly established federal law as determined by the Supreme Court. See Siers v.
Weber, 259 F.3d 969, 972 (8th Cir. 2001) (standard of review).
Accordingly, we affirm the denial of habeas relief. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-